CLARKE, J. (dissenting):
The learned trial court refused to receive proof that ‘‘ on. March. 13,188.5, Michael L. Flynn was totally incompetent, having alcoholic dementia, and was iii law incompetent to make the will, * * * and' that at no time from March 11, 1885, down to the time of his death : was: he competent to make a will or to make a deed, and that at the " time" he made this deed. he was incompetent’ to make such a deed ■in" law,” and directed a verdict for-the defendants upon the ground that, as "a deed by an insane person before office found is .void-•rable and not "void, the plaintiffs were required to go-into a court of ■’"fequity and'have it set aside before an action of ejectment could be maintained. In Hall v. La France Fire Engine Co. (158 N. Y. 570), relied upon for that ruling, no such question was involved. There was no question of a void deed or a voidable deed. Plaintiff brought an' action in "ejectment. The defendant had been in-pas-session of the property for more tlian a quarter of a century, under a deed executed by the plaintiff and his wife. The noun said : “ If it be true that lie did not unite in the deed for the purpose of conveying, among other things, whatever interest he, had in the premises which were being conveyed to' this defendant,- and-that the purpose was merely to assure to the grantee the continued use of certain streets that had been laid out upon lands belonging to him, then, instead of bringing a" common-law action of éjectment, the plaintiff should have brought suit on the equity side of the court tó so reform the deed that it' should express the real agreement of the parties.” In-other words, the construction of the deed desired, by the plaintiff could only be had by reformation of the instrument. It was concededly valid, made while in his right mind, when of age, without duress or fraud. The decision has no application here. In. Blinn v. Schwarz (63 App. Div. 25; affd., 177 N. Y. 252) the question was the "ratification of a deed given by an insan'e person after his restoration to sanity. In that case, when in this court,. Mr. Justice Ingkaham, in a concurring opinion, put his concurrence *403squarely upon the ground that relief must be liad in a court of equity. Bo one of his associates agreed with him, and the Court of Appeals declined to pass upon the question raised hy him in this language: “Without considering the question so ably discussed in the concurring opinion below, whether the plaintiff in any event should have resorted to equity for relief, we think tlie record shows no reversible error.” With the greatest respect for the opinion of the learned justice, his views have not yet become the law of the State. In the prevailing opinion in the case at bar the same learned justice adheres to the views expressed by himself in Blinn v. Schwarz.
It seems to me that Wilcox v. American Telephone & Telegraph Co. (176 N. Y. 115) and Babcock v. Clark (93 App. Div. 119) and the cases there cited, establish plaintiffs’ right to attack this deed as in avoidance of the defendants’ claim that they have a good title based upon it.
It seems to me that whether a lunatic’s deed is called void or voidable makes no practical difference. Upon election, it may be avoided and be of no force or effect. The bringing of the suit in ejectment upon a claim of title by heirship was as clear an election to avoid the deed as it was possible to make. If it was given by a lunatic to a person taking with knowledge, without consideration, and by practicing upon the grantor’s infirmities, this, it seems to me, could be affirmatively established upon this trial to destroy the deed offered by the defendants to defeat the plaintiffs’ claim. Judge ,Vanh said in Blinn v. Schwarz: “The deed of a lunatic is not void, in the sense of being a nullity, but has force and effect until the - option to declare it void • is exercised.” The option has been exercised by the bringing of this suit.
The judgment should be reversed and a new trial ordered, with costs to the respondents to abide the event.
Judgment affirmed, with costs. Order filed.